Citation Nr: 0910082	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1973 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran had 
elevated blood pressure readings, among multiple normal 
readings, while on active duty; he was not diagnosed with 
hypertension during service, his blood pressure on his 
separation examination was normal, there is no post-service 
medical evidence of a diagnosis of hypertension or even an 
elevated blood pressure reading until more than 29 years 
after service; and there is no competent evidence that links 
a current diagnosis of hypertension to any incident of or 
finding recorded during service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in January 2007.  This notice informed 
the Veteran about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence he is expected to provide.  Thus, 
the provisions of 38 U.S.C.A. § 5103(a) have been met. This 
letter also provided the Veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the April 2007 rating decision on appeal; thus, VCAA notice 
was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and private and VA medical records.  
The Board acknowledges the Vietnam Veterans of America's 
request for a VA examination.  However, the Board finds that 
sufficient medical evidence exists to decide the claim.  
While a review of the medical records show some elevated 
blood pressure readings, multiple blood pressure readings 
were normal, particularly when checking a second or third 
time and the Veteran's blood pressure was well within normal 
limits upon his separation from service examination.  There 
is no indication that hypertension was diagnosed during 
service or for almost 30 years thereafter.  There is no 
competent evidence that suggests a nexus between a current 
diagnosis of hypertension and service.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, to include hypertension, will 
be considered to have been incurred in or aggravated by 
service even though there is no evidence of such disease 
during the period of service.  See C.F.R. §§ 3.307, 3.309.  
In order for the presumption to apply, the evidence must 
indicate that hypertension became manifest to a compensable 
(10 percent) degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. §  
3.102.  

Factual Background

The Veteran's service entrance examination shows that he had 
no history or complaints relating to hypertension; his blood 
pressure was 130/64.  The other blood pressure readings while 
in service were as follows:  January 20, 1973,  118/90; 
February 8, 1974, 130/100, and the examiner planned for 
frequent blood pressure checks; February 12 his blood 
pressure was 142/92 and the second reading was found to be an 
error; February 14 his blood pressure was 140/98 and then 
after 10 minutes it was 128/70; February 19 it was 130/80 and 
after 10 minutes it was 120/70; February 21 it was 130/90 and 
then 142/80; February 22 it was 120/80 on both readings.  

The Veteran's separation physical examination shows that his 
blood pressure was 130/84.  He was not diagnosed with 
hypertension at that time or at any other time during 
service.  

In a private medical record dated July 2004, the Veteran had 
his blood pressure tested over a 55 minute period.  It 
fluctuated from 130/66 to 162/94.  In August 2004 a private 
physician noted that the Veteran has a family history of 
coronary disease and currently has hypertension, abnormal 
lipids, and a smoking history.  The doctor also had him do an 
eight minute treadmill exercise test, and his peak blood 
pressure was 196/92.  

VA medical reports from November 2006 recorded the Veteran as 
having blood pressure ranging from 135/70 to 178/98.  In 
March 2007 his blood pressure was found to be 141/83.  

Since his separation from service, there is no recorded 
diagnosis of hypertension.  However, the treatments that he 
received for his heart condition and the mention of 
hypertension in his private medical records are indicative 
that he does in fact have hypertension.  

Analysis

The Veteran contends that his hypertension (high blood 
pressure) began during service, and he states in his formal 
appeal that he was diagnosed with hypertension when his 
period of service began.  The Veteran's service entrance 
examination shows that he had no history or complaints 
relating to hypertension and his blood pressure was 130/64 or 
well within normal limits.  As explained in more detail 
below, although the service treatment records note that he 
had some elevated blood pressure readings, his final blood 
pressure was normal, and he was never diagnosed with or 
treated for hypertension while on active duty.

The Veteran's service treatment records show instances where 
his diastolic blood pressure was elevated at 90mm or higher, 
which is the standard measure for high blood pressure found 
in 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  
However, under that regulation, hypertension must be 
confirmed by readings taken two or more times on at least 
three days.  In the Veteran's case, when seen several times 
in February 1973 because of earlier elevated blood pressure, 
the second readings were within the normal range.  Moreover, 
his blood pressure upon separation from service was normal 
and there is no post-service medical evidence of any findings 
relating to hypertension until more than 29 years after 
service.  As hypertension was not present within one year of 
service, it may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  The gap of almost three 
decades between some in-service elevated blood pressure 
readings and the first post-service medical evidence of 
hypertension is, in itself, significant and it weighs against 
the Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

Regarding the Veteran's contention that he was diagnosed with 
hypertension during service, the connection between a 
layman's account of what a physician purportedly said, when 
filtered through a "layman's sensibilities," is attenuated 
and inherently unreliable.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  
He has not demonstrated that he has any medical expertise to 
provide an opinion regarding the diagnosis or etiology of 
hypertension.  Such statements lack probative value; they do 
not constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As noted above, in addition to the fact that the service 
medical records do not show hypertension upon his separation 
from service, the record is devoid of contemporaneously 
recorded medical evidence of a diagnosis of  hypertension 
until decades post-service.  There is a gap of almost 30 
years between the isolated elevated in-service blood pressure 
readings and the first medical evidence of a diagnosis of 
hypertension, and there is no competent evidence of a causal 
link between the Veteran's hypertension and any incident of 
or finding recorded during service.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


